EXHIBIT 10.1

SIXTH AMENDMENT
to Seitel, Inc. Revolving Credit Agreement

       This Sixth Amendment dated as of May 11, 2001 (this "Sixth Amendment") is
among Seitel, Inc., a Delaware corporation (the "Borrower"), the lenders set
forth on the signature pages hereto (the "Lenders") and Bank One, NA, formerly
known as The First National Bank of Chicago, individually and as agent for the
Lenders (in such capacity, the "Agent").


       FOR VALUABLE CONSIDERATION, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:


       1.  Definitions.  Unless amended pursuant hereto or unless the context
otherwise requires, all terms used herein which are defined in the Revolving
Credit Agreement dated as of July 22, 1996 (as amended pursuant to a First
Amendment to Seitel, Inc. Revolving Credit Agreement dated as of August 30,
1996, a Second Amendment to Seitel, Inc. Revolving Credit Agreement dated as of
May 1, 1997, a Third Amendment to Seitel, Inc. Revolving Credit Agreement dated
as of March 16, 1998, Amendment No. 4 dated as of August 10, 1999, a Fifth
Amendment to Seitel, Inc. Revolving Credit Agreement dated as of March 16, 2001,
and as it may have been further amended, supplemented or otherwise modified from
time to time through the date hereof, the "Credit Agreement") among the
Borrower, the Agent and the Lenders, shall have the meanings assigned to them in
the Credit Agreement.


       2.  Amendments.  Upon the satisfaction of the conditions precedent set
forth in Section 4 of this Sixth Amendment and effective as of the date hereof,
the definition of "Facility Termination Date" set forth in Article I of the
Credit Agreement is hereby amended to read in its entirety as follows:


       "'Facility Termination Date' means July 15, 2001 or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof."


       3.  Representations and Warranties.  The Borrower hereby confirms,
reaffirms and restates as of the date hereof the representations and warranties
set forth in Article V of the Credit Agreement, provided that, with respect to
the representations and warranties set forth in Section 5.6, the reference to
"March 31, 1996" therein shall be deemed to read "December 31, 2000," and with
respect to the representations and warranties set forth in Section 5.15, the
references to "May 1, 1997" therein shall be deemed to be a reference to the
date of this Sixth Amendment."


       4.  Conditions Precedent.  This Sixth Amendment and the amendments to the
Credit Agreement provided for in Section 2 hereof shall become effective as of
the date hereof when all of the following conditions precedent shall have been
satisfied:



--------------------------------------------------------------------------------




       (a)  The Agent shall have received counterparts of this Sixth Amendment
duly executed and delivered by the Borrower and by all of the Lenders and
consented to by all of the Subsidiary Guarantors.


       (b)  No Default or Unmatured Default shall have occurred and be
continuing.


       5.  Effect on the Credit Agreement.  Except to the extent of the
amendments expressly provided for herein, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents (a) shall
remain unaltered, (b) shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms, and (c) are hereby ratified
and confirmed in all respects.  Upon the effectiveness of this Sixth Amendment,
all references in the Credit Agreement (including references in the Credit
Agreement as amended by this Sixth Amendment) to "this Agreement" (and all
indirect references such as "hereby", "herein", "hereof" and "hereunder") shall
be deemed to be references to the Credit Agreement as amended by this Sixth
Amendment.


       6.  Entire Agreement.  This Sixth Amendment, the Credit Agreement as
amended by this Sixth Amendment and the other Loan Documents embody the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings between the parties hereto relating to the
subject matter hereof.


       7.  APPLICABLE LAW.  THIS SIXTH AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.


       8.  Headings.  The headings, captions and recitals used in this Sixth
Amendment are for convenience only and shall not affect the interpretation of
this Sixth Amendment.


       9.  Counterparts.  This Sixth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


       IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment
to be duly executed as of the date first above written.

 



SEITEL, INC.

 

 

By:

/s/ Debra D. Valice





 

Debra D. Valice
Executive Vice President
- Chief Financial Officer



 



--------------------------------------------------------------------------------





BANK ONE, NA,
f/k/a The First National Bank of Chicago and
successor by merger to Bank One, Texas, N.A.,
individually and as Agent

 

 

By:

/s/ Helen A. Carr





 

First Vice President



 

ACKNOWLEDGMENT AND CONSENT BY SUBSIDIARY GUARANTORS

       Each of the undersigned Subsidiary Guarantors (i) acknowledges its
receipt of a copy of and hereby consents to all of the terms and conditions of
the foregoing Fifth Amendment, and (ii) reaffirms its obligations under the
Subsidiary Guaranty dated as of July 22, 1996 in favor of Bank One, NA, formerly
known as The First National Bank of Chicago, as agent.

SEITEL DELAWARE, INC.
SEITEL GEOPHYSICAL, INC.
DDD ENERGY, INC.
SEITEL GAS & ENERGY CORP.
SEITEL POWER CORP.
SEITEL NATURAL GAS, INC.
MATRIX GEOPHYSICAL, INC.
EXSOL, INC.
DATATEL, INC.
SEITEL OFFSHORE CORP.
GEO-BANK, INC.
ALTERNATIVE COMMUNICATIONS ENTERPRISES, INC.
SEITEL INTERNATIONAL, INC.
AFRICAN GEOPHYSICAL, INC.

By:

/s/ Debra D. Valice









 

Debra D. Valice
Vice President

 

SEITEL DATA CORP.

By:

/s/ Lisa Oakes





 

Lisa Oakes
Vice President

 

SEITEL MANAGEMENT, INC.

By:

/s/ Debra D. Valice





 

Debra D. Valice
President

 

SEITEL DATA LTD.

By:

Seitel Delaware, Inc.,
its general partner

 

 

 

 

By:

/s/ Debra D. Valice







 

 

Debra D. Valice
Vice President